09-1469-cv
     Gordon v. Palumbo

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 13 th day of May, two thousand ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                ROSEMARY S. POOLER,
 9                ROBERT A. KATZMANN,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       DAVID GORDON, JACQUELINE SWISKEY,
14                Plaintiffs-Appellants,
15
16                    -v.-                                               09-1469-cv
17
18       BRIAN PALUMBO, NILES WELIKSON, HORING
19       WELIKSON & ROSEN P.C., CAROLE A. FEIL
20       and JEFFREY FEIL, as Executors of the
21       Estate of Louis Feil, CAROLE A. FEIL,
22       and JEFFREY FEIL, d/b/a Clermont York
23       Associates, ANDREW RATTNER, VIVIAN
24       TULIATOS, ABE RILL, JOSE ANTONIO RUIZ,
25       also known as Tony, CARLOS GUEVARA,
26       CARL LIEBERMAN, NANCY LIEBERMAN, BRETT
27       LIEBERMAN, JAY ANDERSON, as Trustee of
28       the Feil Foundation, ALAN ROSENBLOOM,

                                                  1
 1   NICOLE GOZ, BERNARD J. GOZ, BELLA M.
 2   GOZ, STANLEY KALLMANN, BRIAN J. BOLAN,
 3   GENNET KALLMANN ANTIN & ROBINSON,
 4   P.C., AMERICAN INTERNATIONAL GROUP,
 5   ATLANTIC MUTUAL INSURANCE COMPANY,
 6            Defendants-Appellees,
 7
 8   LOUIS FEIL,
 9            Defendant.
10   - - - - - - - - - - - - - - - - - - - -X
11
12   APPEARING FOR APPELLANTS:   David Gordon, pro se, New York,
13                               New York; Jacqueline Swiskey,
14                               pro se, New York, New York.
15
16   APPEARING FOR APPELLEES:    Douglas R. Jensen, Park & Jensen
17                               LLP, New York, New York; Brendan
18                               Malley, Law Offices of Beth Zaro
19                               Green, Brooklyn, New York;
20                               Deborah E. Riegel, Rosenberg &
21                               Estis, P.C., New York, New York;
22                               Brian J. Bolan, Gennett,
23                               Kallmann, Antin & Robinson,
24                               P.C., Parsippany, New Jersey.
25
26        Appeal from a judgment of the United States District
27   Court for the Southern District of New York (Castel, J.).
28
29        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
30   AND DECREED that the judgment of the district court be
31   AFFIRMED.
32
33        Appellants David Gordon and Jacqueline Swiskey, pro se,
34   appeal the district court’s grant of appellees’ motion to
35   dismiss their complaint pursuant to Federal Rule of Civil
36   Procedure 12(b)(6). Appellants also appeal the district
37   court’s denial of their request for recusal. We assume the
38   parties’ familiarity with the underlying facts, the
39   procedural history, and the issues presented for review.
40
41   [1] We review de novo the district court’s dismissal of a
42   complaint pursuant to Rule 12(b)(6) of the Federal Rules of
43   Civil Procedure, accepting all factual allegations as true,
44   and drawing all reasonable inferences in the non-movant’s
45   favor. See Chambers v. Time Warner, Inc., 282 F.3d 147, 152
46   (2d Cir. 2002); see also Miller v. Wolpoff & Abramson,

                                  2
 1   L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). To survive a
 2   motion to dismiss, a complaint must plead “enough facts to
 3   state a claim to relief that is plausible on its face.”
 4   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see
 5   also Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). A
 6   claim will have “facial plausibility when the plaintiff
 7   pleads factual content that allows the court to draw the
 8   reasonable inference that the defendant is liable for the
 9   misconduct alleged.” Id. In applying these principles, we
10   are mindful that pro se complaints should be read with
11   “special solicitude” and interpreted to raise the “strongest
12   [claims] that they suggest.” Triestman v. Fed. Bureau of
13   Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal
14   quotation marks omitted) (per curiam). Nonetheless, in this
15   case appellants’ complaint was properly dismissed, as it
16   does not plausibly state a claim for which relief can be
17   granted.
18
19   [2] This Court reviews a judge’s refusal to recuse himself
20   for abuse of discretion. See Omega Eng’g, Inc. v. Omega,
21   S.A., 432 F.3d 437, 447 (2d Cir. 2005). We consider whether
22   a reasonable person, knowing all the facts, would conclude
23   that the trial judge’s impartiality could reasonably be
24   questioned. Taking into consideration all of the facts, the
25   district judge did not abuse his discretion in denying
26   appellants’ request for recusal.
27
28        Finding no merit in appellants’ remaining arguments, we
29   hereby AFFIRM the judgment of the district court.
30
31                              FOR THE COURT:
32                              CATHERINE O’HAGAN WOLFE, CLERK
33




                                  3